DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,242,198 (US ‘198). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 4-6 of the instant application each independently encompass claim 1 of US ‘198. Claims 14 and 16-18 of the instant application also each independently encompass claim 1 of US ‘198.
The remainder of the dependent claims of the instant application also encompass/correspond to the respective claims of US ‘198.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (USPN 1,923,742) in view of Hoberman (US 2003/0096062), as evidenced by Myers et al. (US 2002/0185199).
In regard to claims 1, 7 and 8, Nesbitt teaches a metal trash can having a metal body that is shaped in the form of the trash can (and therefore that is “shaped to provide at least a portion of a container that is configured to receive refuse” as claimed). See Fig. 1, title and throughout reference.
Nesbitt does not teach that the metal trash can includes a coating comprising an antimicrobial agent as claimed.
Hoberman teaches a coating for a household good (various household goods having a metal surface listed in paragraph 0007 including waste containers, which are trash cans: even though this teaching appears in the Background section of the reference, these items are clearly contemplated as metal items to be coated with the coating of Hoberman [and the metal surface specifically is to be coated with the coating], see throughout reference, including paragraphs 0013, 0014, 0043 and 0050 and claim 1 of Hoberman, teaching coating plastic or metal surfaces). Hoberman teaches that the coating comprises a polymeric substrate configured to adhere to a surface of the household good (it adheres to the household goods disclosed by Hoberman because it is disclosed as a coating of the household goods) and an antimicrobial agent dispersed within the substrate (in the context of this application, the substrate is the coating, since the antimicrobial agent is recited as being “dispersed within the substrate”) (see for example, abstract, paragraphs 0043 and 0050 and claim 1 of Hoberman). In regard to claims 7 and 8, Hoberman teaches that a preferred antimicrobial agent is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium (paragraphs 0050, 0049 and 0043), and including, in regard to claim 10, a zeolite having a combination of silver ion, copper ion and ammonium (ion) (paragraphs 0050 and 0049).
Since Hoberman establishes that it is known to include a coating comprising a polymer matrix and an antimicrobial agent on a surface of trashcans in order to limit / kill germs that come into contact with the trashcan thereby protecting the person who handles the trashcan, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included the coating of Hoberman on at least one surface of the metal trash can of Nesbitt.

In regard to the recitation “wherein the coating is applied directly to a metal sheet used to form the metal body by applying a slurry comprising a solvent, a substrate material, and the antimicrobial agent to the metal sheet using a reverse-rolling device”, the structural and compositional limitations that are positively recited (required) by these method limitations (the structure of a coating on a metal substrate of an article of some shape) are met by Hoberman.

In regard to the recitation “at least a portion of the antimicrobial agent is exposed on an outside surface of the coating and is available to directly contact microbes on the surface of the coating after application of the coating to the metal sheet”, one of ordinary skill in the art would have expected some of the antimicrobial ion-infused zeolite particles to be “exposed on an outside surface of the coating and [] available to directly contact microbes on the surface of the coating after application of the coating to the metal sheet” by the nature of how the particles would be distributed in the coating. For example, Myers et al. teach an antimicrobial coating having zeolite particles infused with ions such as silver and copper (see, for example, paragraphs 0011 and 0025), where some of the particles contact the surface of the coating (Fig. 1), and the particles that contact the surface of the coating thereby are “exposed on an outside surface of the coating and [] available to directly contact microbes on the surface of the coating after application of the coating to the metal sheet” . Examiner notes that it does not appear that anything special was done by Myers et al. to achieve this, it is just the nature of the distribution of the particles that some particles will contact the surface of the coating.

 In regard to the recitation regarding the coating being substantially streak-free, since the compositional and structural characteristics of the coating of Hoberman correspond to the claimed compositional and structural limitations as discussed above in regard to claims 1, 7 and 8, one of ordinary skill in the art would have expected the inherent physical characteristics of the coating, such as the coating being substantially streak-free, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.

	In regard to claim 4, one of ordinary skill in the art would have expected the coating of Hoberman to be “substantially resistant to water-based material transfer” since it is a coating that is not disclosed as water-soluble, and one of ordinary skill in the art would have no reason to expect that the coating of Hoberman is water-soluble.

In regard to claim 5, one of ordinary skill in the art would have expected the coating of Hoberman to “appear[] substantially flat” because there is no indication in Hoberman that there is any unevenness in the surface of the coating.

In regard to claim 11, in regard to the recitation regarding an amount of bacteria remaining on the coating being at least about 95% less than at the initial bacterial exposure 24 hours after the initial bacterial exposure to the coating, since the compositional and structural characteristics of the coating of Hoberman correspond to the claimed compositional and structural limitations as discussed above in regard to claims 1, 7 and 8, one of ordinary skill in the art would have expected the inherent physical characteristics of the coating, such as the amount of bacteria remaining on the coating relative to the initial bacterial exposure 24 hours after the initial bacterial exposure to the coating, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.
In regard to claims 12 and 13, in regard to the recitation regarding the reduction of colony forming units caused by the coating over a period of about 24 hours as claimed in claims 12 and 13, since the compositional and structural characteristics of the coating of Hoberman correspond to the claimed compositional and structural limitations as discussed above in regard to claims 1, 7 and 8, one of ordinary skill in the art would have expected the inherent physical characteristics of the coating, such as the reduction of colony forming units as recited in claims 12 and 13 caused by the coating over a period of about 24 hours, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (USPN 1,923,742) in view of Hoberman (US 2003/0096062), and in further view of Mills (US 2009/0201759), as evidenced by Myers et al. (US 2002/0185199).


In regard to claims 2 and 3, Nesbitt and Hoberman (as evidenced by Myers et al.) teaches the trashcan having the coating including an antimicrobial agent as discussed above in regard to claim 1.
Hoberman does not teach that the coating includes a material that resists or makes it easier to wipe away fingerprints or smudges.
Mills, however, disclose an antimicrobial coating that includes silver ion and/or copper ion infused zeolite as the antimicrobial agent (see, for example, paragraphs 0035-0038) and that the coating may include other additives in small amounts such as an additive that provides fingerprint resistance (paragraph 0047). Since Mills establishes that it is known in the art that an additive that provides fingerprint resistance may be included with an antimicrobial coating that includes an antimicrobial agent such silver ion and/or copper ion infused zeolite, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included the fingerprint resistant additive in the coating of Hoberman in order to confer fingerprint resistance on the coated articles of Hoberman (Examiner notes that the fingerprint resistant additive of Mills would also make it easier to wipe away fingerprints and smudges because the additive makes the coating resistant to such marks, and to allow fingerprints to be removed by wiping without using a liquid solution as claimed in claim 3 which would include conferring a weaker bond of any fingerprint or smudge to the antimicrobial coating).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (USPN 1,923,742) in view of Hoberman (US 2003/0096062), and in further view of Trogolo et al. (US 2003/0118664), as evidenced by Myers et al. (US 2002/0185199).
Nesbitt and Hoberman (as evidenced by Myers et al.) teach the coated trash can as discussed above in regard to claim 1. Hoberman teaches that a preferred matrix material for the coating is a urethane polyester (paragraphs 0043 and 0048). 
Hoberman does not explicitly teach polyethylene as a material of the coating.
Trogolo et al., however, teach household items having an antimicrobial coating for household goods (various household goods listed in paragraph 0069) where the coating comprises a polymeric substrate configured to adhere to a surface of the household good (it adheres to the household goods disclosed by Trogolo et al. because it is disclosed as a coating of the household goods) and an antimicrobial agent dispersed within the substrate (in the context of this application, the substrate is the coating, since the antimicrobial agent is recited as being “dispersed within the substrate”; the coating layer (the substrate as claimed) includes non-hydrophilic polymer matrix 1 and the antimicrobial agents 4, 5, 6; see, for example, abstract, paragraph 0029 and Fig. 1). Trogolo et al. teach that a preferred antimicrobial agent is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium (paragraph 0048), and including, a zeolite having a combination of silver ion, copper ion and ammonium (ion) (paragraph 0048). Trogolo et al. disclose that polyethylene, polyurethanes and polyesters are suitable materials for the matrix of coating (paragraph 0068 and claims 40 and 41). Since Trogolo et al. establish that polyethylene, polyurethanes and polyesters are all suitable materials for the matrix of an antimicrobial coating for household items having an antimicrobial agent that is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the urethane polyester matrix of the coating of Hoberman with polyethylene.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (USPN 1,923,742) in view of Hoberman (US 2003/0096062), and in further view of Agrawal et al. (US 2014/0271757), as evidenced by Myers et al. (US 2002/0185199).
Nesbitt and Hoberman (as evidenced by Myers et al.) teach the coated trash can as discussed above in regard to claim 1.
Hoberman teaches that a preferred antimicrobial agent is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium (paragraphs 0043 and 0050).
Hoberman do not teach that the size of the zeolite is of that of a nanoparticle, which Applicant’s specification characterizes as less than 1000nm.
Agrawal et al., however, disclose an antimicrobial coating that includes an antimicrobial agent such as copper ion and silver ion-infused zeolite (paragraphs 0083 and 0084), where the size of the zeolite is preferably less than 300 nm (which is less than 1000 nm). Since Agrawal et al. establish that a zeolite of size less than 300 nm is a preferred size for zeolite particles to be infused with antimicrobial metal ions such as copper and silver, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used zeolite having a size of less than 300 nm as the copper ion and silver ion-infused zeolite of Hoberman.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (USPN 1,923,742) in view of Hoberman (US 2003/0096062), and in further view of Han et al. (US 2014/0305946), as evidenced by Myers et al. (US 2002/0185199).
In regard to claim 10, Nesbitt and Hoberman (as evidenced by Myers et al.) teach the coated trash can as discussed above in regard to claims 1, 7 and 8.
Neither of Nesbitt and Hoberman teach that the metal is stainless steel.
	Han, however, disclose a metal trash can, where the material of the trash can may be stainless steel.
	Since Han establishes that stainless steel is a known, suitable material for metal trashcans, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used stainless steel as the metal of the trash can taught by Nesbitt and Hoberman.

Claims 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (USPN 1,923,742) in view of Hoberman (US 2003/0096062), and in further view of Han et al. (US 2014/0305946), and in further view of Mills (US 2009/0201759), as evidenced by Myers et al. (US 2002/0185199).
In regard to claims 14 and 15, Nesbitt, Hoberman and Han (as evidenced by Myers et al.) teach the coated trash can as discussed above in regard to claims 10 and 1. As explained above in regard to claim 10, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used stainless steel as the metal of the trash can taught by Nesbitt and Hoberman.
Hoberman does not teach that the coating includes a material that resists or makes it easier to wipe away fingerprints or smudges.
Mills, however, disclose an antimicrobial coating that includes silver ion and/or copper ion infused zeolite as the antimicrobial agent (see, for example, paragraphs 0035-0038) and that the coating may include other additives in small amounts such as an additive that provides fingerprint resistance (paragraph 0047). Since Mills establishes that it is known in the art that an additive that provides fingerprint resistance may be included with an antimicrobial coating that includes an antimicrobial agent such silver ion and/or copper ion infused zeolite, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included the fingerprint resistant additive in the coating of Hoberman in order to confer fingerprint resistance on the coated articles of Hoberman (Examiner notes that the fingerprint resistant additive of Mills would also make it easier to wipe away fingerprints and smudges because the additive makes the coating resistant to such marks, and to allow fingerprints to be removed by wiping without using a liquid solution as claimed in claim 15 which would include conferring a weaker bond of any fingerprint or smudge to the antimicrobial coating).

In regard to claim 16, Nesbitt, Hoberman, Han and Mills teach the coated trash can as discussed above in regard to claim 14. One of ordinary skill in the art would have expected the coating of Hoberman to be “substantially resistant to water-based material transfer” since it is a coating that is not disclosed as water-soluble, and one of ordinary skill in the art would have no reason to expect that the coating of Hoberman is water-soluble.

In regard to claim 17, Nesbitt, Hoberman, Han and Mills teach the coated trash can as discussed above in regard to claim 14. One of ordinary skill in the art would have expected the coating of Hoberman to “appear[] substantially flat” because there is no indication in Hoberman that there is any unevenness in the surface of the coating.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (USPN 1,923,742) in view of Hoberman (US 2003/0096062), and in further view of Han et al. (US 2014/0305946), and in further view of Mills (US 2009/0201759), and in further view of Trogolo et al. (US 2003/0118664), as evidenced by Myers et al. (US 2002/0185199).
Nesbitt, Hoberman, Han and Mills (as evidenced by Myers et al.) teach the coated trash can as discussed above in regard to claim 14. Hoberman teaches that a preferred matrix material for the coating is a urethane polyester (paragraphs 0043 and 0048). 
Hoberman does not explicitly teach polyethylene as a material of the coating.
Trogolo et al., however, teach household items having an antimicrobial coating for household goods (various household goods listed in paragraph 0069) where the coating comprises a polymeric substrate configured to adhere to a surface of the household good (it adheres to the household goods disclosed by Trogolo et al. because it is disclosed as a coating of the household goods) and an antimicrobial agent dispersed within the substrate (in the context of this application, the substrate is the coating, since the antimicrobial agent is recited as being “dispersed within the substrate”; the coating layer (the substrate as claimed) includes non-hydrophilic polymer matrix 1 and the antimicrobial agents 4, 5, 6; see, for example, abstract, paragraph 0029 and Fig. 1). Trogolo et al. teach that a preferred antimicrobial agent is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium (paragraph 0048), and including, a zeolite having a combination of silver ion, copper ion and ammonium (ion) (paragraph 0048). Trogolo et al. disclose that polyethylene, polyurethanes and polyesters are suitable materials for the matrix of coating (paragraph 0068 and claims 40 and 41). Since Trogolo et al. establish that polyethylene, polyurethanes and polyesters are all suitable materials for the matrix of an antimicrobial coating for household items having an antimicrobial agent that is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the urethane polyester matrix of the coating of Hoberman with polyethylene.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (USPN 1,923,742) in view of Hoberman (US 2003/0096062), and in further view of Han et al. (US 2014/0305946), and in further view of Mills (US 2009/0201759), and in further view of Agrawal et al. (US 2014/0271757), as evidenced by Myers et al. (US 2002/0185199).
Nesbitt, Hoberman, Han and Mills (as evidenced by Myers et al.) teach the coated trash can as discussed above in regard to claim 14.
Hoberman teaches that a preferred antimicrobial agent is a zeolite having one, two or all three of ionic silver, ionic copper and ammonium (paragraphs 0043 and 0050).
Hoberman do not teach that the size of the zeolite is of that of a nanoparticle, which Applicant’s specification characterizes as less than 1000nm.
Agrawal et al., however, disclose an antimicrobial coating that includes an antimicrobial agent such as copper ion and silver ion-infused zeolite (paragraphs 0083 and 0084), where the size of the zeolite is preferably less than 300 nm (which is less than 1000 nm). Since Agrawal et al. establish that a zeolite of size less than 300 nm is a preferred size for zeolite particles to be infused with antimicrobial metal ions such as copper and silver, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used zeolite having a size of less than 300 nm as the copper ion and silver ion-infused zeolite of Hoberman.



	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788